            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 1 of 16




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
 8    abacon@ toddflaw.com
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff
11                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND                     )          Case No. 4:18-cv-07230-KAW
14   PLUMBING, individually and on         )
     behalf of all others similarly situated,
                                           )          CLASS ACTION
15                                         )
16   Plaintiff,                            )          FIRST AMENDED COMPLAINT
                                           )          FOR VIOLATIONS OF:
17
            vs.                            )
18                                         )             1.   NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
19   STRAIGHT LINE SOURCE INC.;            )                  CONSUMER PROTECTION
     MERCHANT ADVANCE EXPRESS )                               ACT [47 U.S.C. §227(b)]
20   INC., ALI MAYAR; VINCENT              )             2.   WILLFUL VIOLATIONS
                                                              OF THE TELEPHONE
21   BARDONG; DIMITRIOS TSIKAS;            )                  CONSUMER PROTECTION
     and DOES 1 through 10, inclusive, and )                  ACT [47 U.S.C. §227(b)]
22                                                       3.   NEGLIGENT VIOLATIONS
     each of them,                         )
                                                              OF THE TELEPHONE
23                                         )                  CONSUMER PROTECTION
24
     Defendant.                            )                  ACT [47 U.S.C. §227(c)]
                                           )             4.   WILLFUL VIOLATIONS
25                                                            OF THE TELEPHONE
                                           )                  CONSUMER PROTECTION
26                                         )                  ACT [47 U.S.C. §227(c)]
                                           )
27                                         )
28
                                                      DEMAND FOR JURY TRIAL



                        CLASS ACTION FIRST AMENDED COMPLAINT
                                                -1-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 2 of 16




 1         Plaintiff ABANTE ROOTER AND PLUMBING (“Plaintiff”), individually
 2   and on behalf of all others similarly situated, alleges the following upon
 3   information and belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of STRAIGHT LINE SOURCE INC.
 8   and MERCHANT ADVANCE EXPRESS INC., (“Defendants”), in negligently,
 9   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
10   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
11   (“TCPA”) and related regulations, specifically the National Do-Not-Call
12   provisions, thereby invading Plaintiff’s privacy.
13                             JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendants, two
17   New York companies. Plaintiff also seeks up to $1,500.00 in damages for each call
18   in violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do
24   business within the State of California and Plaintiff resides within the County of
25   Alameda.
26                                       PARTIES
27         4.     Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), a
28   corporation of the State of California, whose principal place of business is in the


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                              -2-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 3 of 16




 1   county of Alameda, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         5.     Defendant,    STRAIGHT       LINE    SOURCE       INC.    (“Defendant
 3   STRAIGHT LINE”) is a credit card merchant services company, and is a “person”
 4   as defined by 47 U.S.C. § 153 (39).
 5         6.     Defendant, MERCHANT ADVANCE EXPRESS INC. (“Defendant
 6   MERCHANT ADVANCE”) is a financial services company, and is a “person” as
 7   defined by 47 U.S.C. § 153 (39).
 8         7.     Defendant, ALI MAYAR (“Defendant MAYAR”), is an individual
 9   who at all relevant times was the corporate officer of both Defendant STRAIGHT
10   LINE and Defendant MERCHANT ADVANCE. As corporate officer of Defendant
11   STRAIGHT LINE and Defendant MERCHANT ADVANCE, Defendant MAYAR
12   was responsible for the overall success of the company. Defendant MAYAR
13   materially participated in marketing and occupying a position of critical importance
14   to Defendant STRAIGHT LINE and Defendant MERCHANT ADVANCE’s
15   business. As the corporate officer of Defendant STRAIGHT LINE and Defendant
16   MERCHANT ADVANCE, Defendant MAYAR is liable for the nefarious conduct
17   engaged in by Defendant STRAIGHT LINE and Defendant MERCHANT
18   ADVANCE and its agents acting on Defendant STRAIGHT LINE and Defendant
19   MERCHANT ADVANCE’s behalf. Defendant MAYAR continued to play a key
20   role in maintaining and expanding Defendant STRAIGHT LINE and Defendant
21   MERCHANT ADVANCE’s activities throughout the time in question.
22   Furthermore, Defendant MAYAR is a “person” as defined by 47 U.S.C. § 153(39).
23         8.     Defendant, VINCENT BARDONG (“Defendant BARDONG”), is an
24   individual who at all relevant times was the corporate officer of both Defendant
25   STRAIGHT LINE and Defendant MERCHANT ADVANCE. As corporate officer
26   of Defendant STRAIGHT LINE and Defendant MERCHANT ADVANCE,
27   Defendant BARDONG was responsible for the overall success of the company.
28   Defendant BARDONG materially participated in marketing and occupying a


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                             -3-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 4 of 16




 1   position of critical importance to Defendant STRAIGHT LINE and Defendant
 2   MERCHANT ADVANCE’s business. As the corporate officer of Defendant
 3   STRAIGHT LINE and Defendant MERCHANT ADVANCE, Defendant
 4   BARDONG is liable for the nefarious conduct engaged in by Defendant
 5   STRAIGHT LINE and Defendant MERCHANT ADVANCE and its agents acting
 6   on Defendant STRAIGHT LINE and Defendant MERCHANT ADVANCE’s
 7   behalf. Defendant BARDONG continued to play a key role in maintaining and
 8   expanding   Defendant      STRAIGHT       LINE      and   Defendant   MERCHANT
 9   ADVANCE’s activities throughout the time in question.
10         9.    Defendant, DIMITRIOS TSIKAS (“Defendant TSIKAS”), is an
11   individual who at all relevant times was the corporate officer of both Defendant
12   STRAIGHT LINE and Defendant MERCHANT ADVANCE. As corporate officer
13   of Defendant STRAIGHT LINE and Defendant MERCHANT ADVANCE,
14   Defendant TSIKAS was responsible for the overall success of the company.
15   Defendant TSIKAS materially participated in marketing and occupying a position
16   of critical importance to Defendant STRAIGHT LINE and Defendant
17   MERCHANT ADVANCE’s business. As the corporate officer of Defendant
18   STRAIGHT LINE and Defendant MERCHANT ADVANCE, Defendant TSIKAS
19   is liable for the nefarious conduct engaged in by Defendant STRAIGHT LINE and
20   Defendant MERCHANT ADVANCE and its agents acting on Defendant
21   STRAIGHT LINE and Defendant MERCHANT ADVANCE’s behalf. Defendant
22   TSIKAS continued to play a key role in maintaining and expanding Defendant
23   STRAIGHT LINE and Defendant MERCHANT ADVANCE’s activities
24   throughout the time in question.
25         10.   Collectively    and    hereinafter,    Defendant    STRAIGHT   LINE,
26   Defendant    MERCHANT         ADVANCE,            Defendant    MAYAR,   Defendant
27   BARDONG and Defendant TSIKAS will be referred to as “Defendants”.
28         11.   The above named Defendants, and its subsidiaries and agents, are


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                              -4-
             Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 5 of 16




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         12.    Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         13.    Beginning in or around December 2015, Defendants began contacting
16   Plaintiff on Plaintiff’s cellular telephone number ending in -1636, in an attempt to
17   solicit Plaintiff to purchase Defendants’ services.
18         14.    Defendants used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
20         15.    Defendants contacted or attempted to contact Plaintiff from telephone
21   numbers (216) 202-5998 and (516) 418-8512 confirmed to be Defendants’
22   numbers.
23         16.    Defendants’ calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         17.    During all relevant times, Defendants did not possess Plaintiff’s “prior
26   express consent” to receive calls using an automatic telephone dialing system or an
27   artificial or prerecorded voice on its cellular telephone pursuant to 47 U.S.C. §
28   227(b)(1)(A).


                        CLASS ACTION FIRST AMENDED COMPLAINT
                                               -5-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 6 of 16




 1         18.    Further, Plaintiff’s cellular telephone number ending in -1636 was
 2   added to the National Do-Not-Call Registry on or about July 14, 2005.
 3         19.    Defendants placed multiple calls soliciting its business to Plaintiff on
 4   its cellular telephone ending in -1636 in or around December 2015 and continuing
 5   through July 12, 2018.
 6         20.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
 8         21.    Plaintiff received numerous solicitation calls from Defendants within
 9   a 12-month period.
10         22.    Defendants continued to call Plaintiff in an attempt to solicit its
11   services and in violation of the National Do-Not-Call provisions of the TCPA.
12         23.    Upon information and belief, and based on Plaintiff’s experiences of
13   being called by Defendants after being on the National Do-Not-Call list for several
14   years prior to Defendants’ initial call, and at all relevant times, Defendants failed
15   to establish and implement reasonable practices and procedures to effectively
16   prevent telephone solicitations in violation of the regulations prescribed under 47
17   U.S.C. § 227(c)(5).
18                               CLASS ALLEGATIONS
19         24.    Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
21   Classes”).
22         25.    The class concerning the ATDS claim for no prior express consent
23   (hereafter “The ATDS Class”) is defined as follows:
24
                  All persons within the United States who received any
25                solicitation/telemarketing   telephone   calls   from
26                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
27
                  system or an artificial or prerecorded voice and such
28                person had not previously consented to receiving such


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                              -6-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 7 of 16




 1                calls within the four years prior to the filing of this
                  Complaint
 2
 3         26.    The class concerning the National Do-Not-Call violation (hereafter
 4   “The DNC Class”) is defined as follows:
 5
                  All persons within the United States registered on the
 6
                  National Do-Not-Call Registry for at least 30 days, who
 7                had not granted Defendants prior express consent nor
 8
                  had a prior established business relationship, who
                  received more than one call made by or on behalf of
 9                Defendants that promoted Defendants’ products or
10                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
11
12         27.    Plaintiff represents, and is a member of, The ATDS Class, consisting
13   of all persons within the United States who received any collection telephone calls
14   from Defendants to said person’s cellular telephone made through the use of any
15   automatic telephone dialing system or an artificial or prerecorded voice and such
16   person had not previously not provided their cellular telephone number to
17   Defendants within the four years prior to the filing of this Complaint.
18         28.    Plaintiff represents, and is a member of, The DNC Class, consisting
19   of all persons within the United States registered on the National Do-Not-Call
20   Registry for at least 30 days, who had not granted Defendants prior express consent
21   nor had a prior established business relationship, who received more than one call
22   made by or on behalf of Defendants that promoted Defendants’ products or
23   services, within any twelve-month period, within four years prior to the filing of
24   the complaint.
25         29.    Defendants, its employees and agents are excluded from The Classes.
26   Plaintiff does not know the number of members in The Classes, but believes the
27   Classes members number in the thousands, if not more. Thus, this matter should
28   be certified as a Class Action to assist in the expeditious litigation of the matter.


                        CLASS ACTION FIRST AMENDED COMPLAINT
                                               -7-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 8 of 16




 1         30.    The Classes are so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Classes
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Classes includes thousands of members. Plaintiff alleges that The Classes
 6   members may be ascertained by the records maintained by Defendants.
 7         31.    Plaintiff and members of The ATDS Class were harmed by the acts of
 8   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 9   and ATDS Class members via their cellular telephones thereby causing Plaintiff
10   and ATDS Class members to incur certain charges or reduced telephone time for
11   which Plaintiff and ATDS Class members had previously paid by having to retrieve
12   or administer messages left by Defendants during those illegal calls, and invading
13   the privacy of said Plaintiff and ATDS Class members.
14         32.    Common questions of fact and law exist as to all members of The
15   ATDS Class which predominate over any questions affecting only individual
16   members of The ATDS Class. These common legal and factual questions, which
17   do not vary between ATDS Class members, and which may be determined without
18   reference to the individual circumstances of any ATDS Class members, include,
19   but are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendants made any telemarketing/solicitation
22                       call (other than a call made for emergency purposes or made
23                       with the prior express consent of the called party) to a ATDS
24                       Class member using any automatic telephone dialing system or
25                       any artificial or prerecorded voice to any telephone number
26                       assigned to a cellular telephone service;
27                b.     Whether Plaintiff and the ATDS Class members were damaged
28                       thereby, and the extent of damages for such violation; and


                        CLASS ACTION FIRST AMENDED COMPLAINT
                                              -8-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 9 of 16




 1                c.     Whether Defendants should be enjoined from engaging in such
 2                       conduct in the future.
 3         33.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendants using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The ATDS Class.
 7         34.    Plaintiff and members of The DNC Class were harmed by the acts of
 8   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 9   and DNC Class members via their telephones for solicitation purposes, thereby
10   invading the privacy of said Plaintiff and the DNC Class members whose telephone
11   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
12   members were damaged thereby.
13         35.    Common questions of fact and law exist as to all members of The
14   DNC Class which predominate over any questions affecting only individual
15   members of The DNC Class. These common legal and factual questions, which do
16   not vary between DNC Class members, and which may be determined without
17   reference to the individual circumstances of any DNC Class members, include, but
18   are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendants or its agents placed more than one
21                       solicitation call to the members of the DNC Class whose
22                       telephone numbers were on the National Do-Not-Call Registry
23                       and who had not granted prior express consent to Defendants
24                       and did not have an established business relationship with
25                       Defendants;
26                b.     Whether Defendants obtained prior express written consent to
27                       place solicitation calls to Plaintiff or the DNC Class members’
28                       telephones;


                        CLASS ACTION FIRST AMENDED COMPLAINT
                                              -9-
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 10 of 16




 1                c.    Whether Plaintiff and the DNC Class member were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                d.    Whether Defendants and its agents should be enjoined from
 4                      engaging in such conduct in the future.
 5         36.    As a person that received numerous solicitation calls from Defendants
 6   within a 12-month period, who had not granted Defendants prior express consent
 7   and did not have an established business relationship with Defendants, Plaintiff is
 8   asserting claims that are typical of the DNC Class.
 9         37.    Plaintiff will fairly and adequately protect the interests of the members
10   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
11   class actions.
12         38.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Classes members is impracticable. Even if every Classes member could
15   afford individual litigation, the court system could not. It would be unduly
16   burdensome to the courts in which individual litigation of numerous issues would
17   proceed. Individualized litigation would also present the potential for varying,
18   inconsistent, or contradictory judgments and would magnify the delay and expense
19   to all parties and to the court system resulting from multiple trials of the same
20   complex factual issues. By contrast, the conduct of this action as a class action
21   presents fewer management difficulties, conserves the resources of the parties and
22   of the court system, and protects the rights of each Classes member.
23         39.    The prosecution of separate actions by individual Classes members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Classes members not parties to
26   such adjudications or that would substantially impair or impede the ability of such
27   non-party Class members to protect their interests.
28         40.    Defendants have acted or refused to act in respects generally


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                             - 10 -
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 11 of 16




 1   applicable to The Classes, thereby making appropriate final and injunctive relief
 2   with regard to the members of the Classes as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b).
 6                             On Behalf of the ATDS Class
 7         41.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-36.
 9         42.    The foregoing acts and omissions of Defendants constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         43.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
14   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         44.    Plaintiff and the ATDS Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                             On Behalf of the ATDS Class
23         45.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-36.
25         46.    The foregoing acts and omissions of Defendants constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                             - 11 -
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 12 of 16




 1         47.    As a result of Defendants’ knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 3   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 4   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         48.    Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                             THIRD CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227(c)
10                              On Behalf of the DNC Class
11         49.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-36.
13         50.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
16   47 U.S.C. § 227 (c)(5).
17         51.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
18   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
20         52.    Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                             FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                           Act
25                                 47 U.S.C. §227 et seq.
26                              On Behalf of the DNC Class
27         53.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-36.


                       CLASS ACTION FIRST AMENDED COMPLAINT
                                              - 12 -
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 13 of 16




 1         54.      The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4   in particular 47 U.S.C. § 227 (c)(5).
 5         55.      As a result of Defendants’ knowing and/or willful violations of 47
 6   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(c)(5).
 9         56.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                                 PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
13                              FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                    47 U.S.C. §227(b)
16                As a result of Defendants’ negligent violations of 47 U.S.C.
17                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
18                  request $500 in statutory damages, for each and every violation,
19                  pursuant to 47 U.S.C. 227(b)(3)(B).
20                Any and all other relief that the Court deems just and proper.
21                            SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                            Act
24                                    47 U.S.C. §227(b)
25                As a result of Defendants’ willful and/or knowing violations of 47
26                  U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
27                  entitled to and request treble damages, as provided by statute, up to
28                  $1,500, for each and every violation, pursuant to 47 U.S.C.


                         CLASS ACTION FIRST AMENDED COMPLAINT
                                              - 13 -
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 14 of 16




 1                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 2                Any and all other relief that the Court deems just and proper.
 3                             THIRD CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                    47 U.S.C. §227(c)
 6                As a result of Defendants’ negligent violations of 47 U.S.C.
 7                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(c)(5).
10                Any and all other relief that the Court deems just and proper.
11                           FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                            Act
14                                    47 U.S.C. §227(c)
15                As a result of Defendants’ willful and/or knowing violations of 47
16                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
17                to and request treble damages, as provided by statute, up to $1,500,
18                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
19                Any and all other relief that the Court deems just and proper.
20         57.    Pursuant to the Seventh Amendment to the Constitution of the United
21   States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
23
24         Respectfully Submitted this 11th Day of March, 2019.
25                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
26
                                       By: /s/ Todd M. Friedman
27                                         Todd M. Friedman
28
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff

                        CLASS ACTION FIRST AMENDED COMPLAINT
                                              - 14 -
           Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 15 of 16




 1   Filed electronically on this 11th Day of March, 2019, with:

 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to:
 4
 5   Honorable Magistrate Judge Kandis A. Westmore
 6
     United States District Court
     Northern District of California
 7
 8   And mailed to:
     Merchant Advance Express, Inc.
 9   c/o Thomas Telesca, Esq.
10   1425 RXR Plaza East Tower, 15th Floor
     Uniondale, NY 11556
11
12   Straight Line Source, Inc.
13   c/o Thomas Telesca, Esq.
     1425 RXR Plaza East Tower, 15th Floor
14   Uniondale, NY 11556
15
     This 11th Day of March, 2019
16
17   s/Todd M. Friedman, Esq.
18   TODD M. FRIEDMAN

19
20
21
22
23
24
25
26
27
28



                       CLASS ACTION FIRST AMENDED COMPLAINT
                                            - 15 -
            Case 4:18-cv-07230-KAW Document 11 Filed 03/11/19 Page 16 of 16



                                       PROOF OF SERVICE
 1
            I am employed in the County of Los Angeles, State of California. I am over the age of
 2
     18 and not a party to the within action. My business Address is 21550 Oxnard Street, Suite
 3   780, Woodland Hills, CA 91367.

 4          On March 11, 2019 I served the following document(s) described as: FIRST
 5   AMENDED COMPLAINT on Defendant, Spartan Capital Group, LLC in this action by
     placing:
 6
            [X]    a true copy
 7          [ ]    the original thereof enclosed in sealed envelope(s) addressed as follows:
 8
      Merchant Advance Express, Inc.                  Straight Line Source, Inc.
 9    c/o Thomas Telesca, Esq.                        c/o Thomas Telesca, Esq.
      1425 RXR Plaza East Tower, 15th Floor           1425 RXR Plaza East Tower, 15th Floor
10    Uniondale, NY 11556                             Uniondale, NY 11556
11
12          [ ]    BY FACSIMILE – The facsimile machine used complied with Rule 2003(3) and
                   no error was reported by the machine. Pursuant to Rule 2008(e)(4), caused the
13
                   machine to print a record of the transmission.
14
            [X]    BY MAIL (1013 a, 2015.5 CCP)
15
                   [X]    I deposited such envelope in the mail at Midvale, Utah. The
16
                          envelope was mailed with postage thereon fully prepaid.
17
                   []     I am readily familiar with the firm’s practice for collection and
18                        processing correspondence for mailing. Under that practice, this
19                        document will be deposited with the U.S. Postal Service on this date with
                          postage thereon fully prepaid at Midvale, Utah in the ordinary course of
20                        business. I am aware that on motion of the party served, service is
                          presumed invalid if postal cancellation date or postage meter date is
21                        more than one day after date of deposit for mailing in affidavit.
22
            [X]    STATE – I declare under penalty of perjury under the laws of the State of
23                 California that the above is true and correct.
24          Executed on March 11, 2019 at MIDVALE, Utah.
25
26
                                                 By: ________________________________
27                                                           Bianca Zinnanti
28



                         CLASS ACTION FIRST AMENDED COMPLAINT
                                                  - 16 -
